 Case 1:19-cr-00096-JAO Document 1 Filed 02/05/19 Page 1 of 7             PageID #: 1

      ORIGINAL
KENTI M. PRICE # 10523
United States Attorney
District of Hawaii
                                                                       FILED IN THE
RONALD G. JOHNSON #4532                                        UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF HAWAII
Co-Chief, Violent Crime and Drug Section
                                                                         FEB 0 5 2019
SARAD. AYABE#9546                                              at.1_0 clock and16 min.-/1-M
                                                                     1


Assistant U.S. Attorney                                             SUE BEITIA, CLERK
Room 6100, PJKK Federal Building                                                        4s
300 Ala Moana Blvd., Box 50183
Honolulu, Hawaii 96850
Telephone: (808) 541 -2850
Facsimile: (808)541-2958
Email: Sara.Ayabe@u sdoj.gov

Attorneys for United States of America

                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,                ) MAG. NO. 19-00122-RLP
                                         )
                      Plaintiff,         ) CRIMINAL COMPLAINT;
                                         ) AGENT'S AFFIDAVIT
    vs.                                  )
                                         )
JOSHUA SMITH,                            )
                                         )
                      Defendant.         )
                                         )
~~~~~~~~~)


                           CRIMINAL COMPLAINT

      I, the undersigned complainant being duly sworn, state the fo llowing is true
  Case 1:19-cr-00096-JAO Document 1 Filed 02/05/19 Page 2 of 7          PageID #: 2




and c01Tect to the best of my knowledge and belief:

                                     COUNT 1

      On or about January 11 , 2019, in the District of Hawaii, JOSHUA

SMITH, the defendant, did by force, violence, and intimidation, take from

the person and presence of another, money belonging to, and in the care,

custody, control, management, and possession of First Hawaiian Bank,

located at 1348 Hunakai Street, Honolulu, Hawaii, a bank whose deposits

were then insured by the Federal Deposit Insurance Corporation.

      All in violation of Title 18, United States Code, Section 2113(a).

      I fur1;her state that I am a Special Agent with the Federal Bureau of

Investigation ("FBI") and that this complaint is based on the following affidavit

which is attached hereto and incorporated herein by reference.

      DATED: Honolulu, Hawaii: February 5, 2019.

                                       c~
                                       ANDREW MASTERS
                                       FBI Special Agent
  Case 1:19-cr-00096-JAO Document 1 Filed 02/05/19 Page 3 of 7        PageID #: 3




    AGENT'S AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Andrew Masters, being duly sworn, depose and state the following:

             INTRODUCTION AND AGENT BACKGROUND

      1.     I am currently employed as a Special Agent for the Federal Bureau of

Investigation and have been so employed since 2011. Prior to this, I was employed

by the Richardson, Texas Police Department as a Police Officer and Detective

from 1998 to 2006 and by the Dallas County District Attorney's Office as an

Investigator from 2006 to 2011.

      2.     In my twenty years of law enforcement experience, I have conducted

numerous investigations of violent crime including assaults, homicides,

kidnappings, and bank robberies.

      3.     The facts in this affidavit come from my personal observations and

knowledge, my training and experience, information provided to me by other law

enforcement personnel, public records, and witnesses. This affidavit is intended to

show merely that sufficient probable cause exists for the criminal complaint and

does not set forth all of my knowledge about this matter.

      4.    This Affidavit is made in support of a criminal complaint and arrest

warrant for JOSHUA SMITH for the crime of Bank Robbery, a violation of Title

18, United States Code, Section 2113(a).
.   .    '
             Case 1:19-cr-00096-JAO Document 1 Filed 02/05/19 Page 4 of 7        PageID #: 4




                PROBABLE CAUSE AND BACKGROUND OF INVESTIGATION

                 5.    On January 11, 2019 at approximately 1:59 pm, bank employee AL

        was working as a teller at the First Hawaiian Bank, located at 1348 Hunakai Street,

        Honolulu, Hawaii, when a white male subject approached his teller station with a

        black and white colored composition book in his hand. Upon arriving at the teller

        station, the subject opened the composition book and showed it to AL. On

        the page presented to AL, he observed a handwritten note that stated, "Need

        Money ... Move Quickly".

                 6.   AL immediately provided the subject with $200 in cash in the

        denomination of twenty (20) ten dollar bills that was wrapped with a green cash

        strap. AL advised that he was fearful if he failed to follow the subject's written

        demand that the situation would escalate and his safety would be put at risk.

                 7.   After receiving the money, the subject placed it in the pocket of his

        backpack before he turned and left the bank fleeing on foot. Once the subject was

        gone, AL notified his supervisor of the robbery who then notified HPD. AL

        described the subject to the initial responding officer as a white male in his 20's

        standing approximately 6' 02" tall. AL also remembered the subject as wearing a

        red shirt, black shorts, and black shoes and carrying a black backpack with red

        outlines.

                                                  2
  Case 1:19-cr-00096-JAO Document 1 Filed 02/05/19 Page 5 of 7         PageID #: 5




       8.    Approximately five minutes after the robbery, additional responding

officers searched the area and located Joshua Smith, who matched the physical

description and was carrying a black backpack as reported by AL, walking on

Luawai Street a short distance from the bank.

       9.    When the officers approached him, Smith spontaneously uttered, "It

was me. I was at the bank." Smith was then handcuffed and placed on the ground

where he again uttered, "I'm not resisting. It was me."

       10.   While Smith was seated, the detaining officer observed several ten

dollar bills sticking out of Smith's left front pocket. During a pat down of Smith's

person, the officer did not locate any weapons but did locate twenty (20) ten dollar

bills in Smith's left front pocket.

       11.   HPD officers also observed that Smith's backpack had the top portion

unzipped and, in plain view, the officers observed a black and white colored

composition book inside.

       12.   Shortly after locating Smith, HPD officers escorted teller AL to the

location. At that time, AL identified Smith as the subject who had committed the

robbery, stating, "That's him, 100% that's him."

       13.   The composition notebook was seized into law enforcement custody

at Smith's arrest location and was transported to, and secured at, the Evidence

                                         3
     Case 1:19-cr-00096-JAO Document 1 Filed 02/05/19 Page 6 of 7       PageID #: 6




Control Room of the Honolulu Police Department located at 801 South Beretania

Street, Honolulu, HI 96813.

          14.   On January 28, 2019, a federal search warrant was obtained to search

the contents of the composition notebook.

          15.   On February 5, 2019, the federal search warrant was executed on the

composition notebook, however, no demand note or similar writings were located

inside.     Although the demand note was not located, your Affiant noted that there

was ample time between the robbery and HPD officers locating Smith for the

demand note to have been removed from the composition notebook and discarded.

Further, the composition notebook recovered from Smith's person appeared to be

identical in style to the notebook used by the robbery subject as seen in the bank's

surveillance video.

          16.   The First Hawaiian Bank, located at 1348 Hunakai Street, Honolulu,

Hawaii, was at the time of this described robbery insured by the Federal Deposit

Insurance Corporation.

II

II

II

II

                                           4
  Case 1:19-cr-00096-JAO Document 1 Filed 02/05/19 Page 7 of 7         PageID #: 7




                           CONCLUSIONS OF THE AFFIANT

       17.    Therefore, based on my training and experience and the

aforementioned facts, I believe that probable cause exists that on or about Januaiy

11 , 2019, in the District of Hawaii, Smith did commit the crime of Bank Robbery,

a violation of Title 18, United States Code, Section 2113(a).




                                             Andrew Masters
                                             FBI Special Agent

Subscribed to and sworn before me
on February 5, 2019 at r-u..H+H-L.1. 1




                                         5
